Citation Nr: 1610490	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  08-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for service connected multiple symptomatic peripheral joints and chest wall pain, currently evaluated as 10 percent disabling prior to April 14, 2014, and 40 percent disabling beginning April 14, 2014.

(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, and, if so, whether entitlement to service connection is warranted are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, continued a 10 percent rating for multiple symptomatic peripheral joints and chest wall pain.  Thereafter, in a September 2009 rating decision, the RO reduced the 10 percent rating to noncompensable.  

In August 2010, the Board remanded the appeal for additional development, and in July 2013, the Board restored the 10 percent rating for multiple symptomatic peripheral joints and chest wall pain and remanded the appeal for a higher rating for additional development.  In February 2014, the Board again remanded the appeal for additional development, to include providing the Veteran with an additional VA examination and obtaining additional treatment records.

In an August 2014 rating decision, the Appeals Management Center (AMC) increased the disability rating for multiple symptomatic peripheral joints and chest wall pain from 10 percent to 40 percent (the maximum schedular rating), effective April 14, 2014.  Although the AMC erroneously indicated in the rating decision that this grant represented "a full and final determination of this issue on appeal," the Veteran has not been awarded the highest possible evaluation for the entire appeal period.  Moreover, the issue of whether the Veteran is entitled to a higher rating on an extra-schedular basis remains for consideration.  Thus, as the Veteran is presumed to be seeking the maximum possible evaluation, the issue of entitlement to an increased rating remains on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).  
The Veteran was previously represented by the Oklahoma Department of Veterans Affairs.  In January 2014, the Veteran submitted a new VA Form 21-22 appointing Disabled American Veterans as his representative.  The Board recognizes this change in representation.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, and, if so, whether entitlement to service connection is warranted are addressed in a separate decision by the Veterans Law Judge who conducted the hearing addressing that issue.  See BVA Directive 8430, Board of Veterans' Appeals Decision Preparation and Processing: Policies and Responsibility Assignments.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, in February 2014, the Veteran's claim of entitlement to an increased rating for multiple symptomatic peripheral joints and chest wall pain was remanded for further development, to include providing the Veteran with a VA examination, attempting to obtain additional treatment records, and readjudicating the Veteran's claim in a supplemental statement of the case (SSOC).  

Following an April 2014 examination, the AMC increased the disability rating for multiple symptomatic peripheral joints and chest wall pain to 40 percent, the maximum schedular rating for fibromyalgia, effective from April 14, 2014, the date of the VA examination.  See August 2014 Rating Decision.  The AMC determined that this decision represented a total grant of benefits sought by the Veteran on appeal, considered the issue resolved in full, and did not recertify the increased evaluation issue to the Board.

However, the Board notes that the 10 percent evaluation remains in effect for the period prior to April 14, 2014.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As such, the claim for an increased rating prior to April 14, 2014, remains before the Board because the staged rating assigned for this period remains less than the maximum benefit available.  See AB v. Brown, 6 Vet. App. 35 (1993).  Also, the issue of whether the Veteran is entitled to a higher rating on an extra-schedular basis remains for consideration.  However, the AOJ did not fully readjudicate the claim, nor did it issue an SSOC, as directed by the Board in its February 2014 remand instructions.  The Veteran, therefore, has not received notice that this issue remains on appeal.

Additionally, in the February 2014 remand, the Board directed that the AOJ attempt to obtain any outstanding treatment records dated since August 2013.  In March 2014, the Veteran submitted authorization forms for the AOJ to obtain treatment records related to chest pain.  However, there is no indication that the RO attempted to obtain these records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
  
A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is warranted to fully comply with the Board's remand directives.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records from Dr. Y.C. and S.Z. pursuant to the authorization forms submitted by the Veteran in March 2014.  

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

2. After all available records have been associated with the claims file, readjudicate the claim of entitlement to an increased rating for service connected multiple symptomatic peripheral joints and chest wall pain, currently evaluated as 10 percent disabling prior to April 14, 2014, and 40 percent disabling beginning April 14,2014.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)














This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




